Per Curiam.
On January 13, 1937, the respondent, having previously been indicted by the grand jury of the county of New York, appeared in the Court of General Sessions of the County of New York and entered a plea of guilty to the crime of forgery in the second degree, which crime is a felony.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so con*535victed shall, by order of the court, be stricken from the roll of attorneys.”
The respondent, accordingly, should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Cohn, JJ.
Respondent disbarred.